Breese, J. The delivery of a check to a passenger is intended to relieve him from all care and superintendence of his baggage while on its journey, and devolves such care upon the agents of the several roads over which it passes, and must be considered as prima facie evidence of the delivery of the baggage. On the exchange of checks, before reaching Toledo, if the baggage master could not find the trunk and carpet bag, which it seems were connected together and marked with one check, on the Cleveland cars, he should have given immediate notice to the owner from whom he received the check ; not having done so, the company must be held to have received the trunk and bag, and to be liable for the loss, and for the value of such of their contents, as can be properly denominated baggage. Was it not for this exchange of checks, the defendant would not be liable; the remedy would be against the Cleveland and Toledo Railroad Company. On the trial of this cause, the plaintiff was sworn as a witness to prove the contents of the lost trunk and carpet bag, and he stated their value at nine hundred and fifteen dollars and twenty-five cents, and presented an inventory of the different articles contained in each. The plaintiff was also permitted to prove the value of the trunk and carpet bag, which under the decision of this court in the case of Parmelee v. McNulty, 19 Ill. R. 558, he was not authorized to do, nor the value of any other article which could be established by other than his own evidence. The court say in that case, “ The law permits a party to be a witness in his own cause for the purpose of proving the contents of lost baggage, and even its value when he cannot adduce other evidence of those facts. This is an exception to the general rule of law, and should not be extended beyond the necessity which gave rise to it.” Besides the trunk and carpet bag, the value of many of the other articles said to have been contained in them, could have been well proved by other evidence, such as the coats, vests, pants, shirts, etc.,-—-by a description of them, any dealer in those articles could have established their value. But were the articles contained in the inventory, sworn to by the plaintiff, baggage ? The wearing apparel is unquestionably baggage, and so must the revolver be regarded, under the authority of the case of Woods v. Devin, 13 Ill. R. 751. Regarding the revolver as baggage, and of the value of twenty-five dollars, that, and all the necessary other baggage amounts in value, as sworn to by the plaintiff himself, to ninety-three dollars and fifty cents only, whereas he has recovered a judgment for one hundred dollars, and should not complain. The money sworn to, whether bank notes, gold or silver, does not appear, and amounting to four hundred and thirty-nine dollars, cannot be considered in any proper sense, as baggage. Unless it was in gold and silver, a trunk is no place to carry it, in railroad traveling, even if wanted for traveling expenses, for it cannot be readily got at, for use. Besides the sum is unreasonable for such purpose. When a through ticket for Chicago is bought and paid for in New York, the passenger does not require but a small sum to carry him through, and if he travels with much more, and leaves it in his trunk, in the baggage car, giving no notice of its contents to the company, he ought not to recover for its loss. If it be gold and silver coin, or bank notes, then he should inform the company of the contents, and pay extra for its transportation and care over it, if demanded. The money not being fairly included in the term baggage, the conduct of the plaintiff was a virtual concealment of the sum—his representation of the trunk and its contents as baggage, in the customary sense of that term, was unfair and calculated to impose on the company, and that of itself would exonerate them, on the authority of the case of The Chicago and Aurora Railroad Company v. Thompson, 19 Ill. R. 578. But we are not without our suspicions, and we think well grounded, that the great value now placed upon the contents of the trunk, is wholly an after-thought. George M. Gray, the general passenger agent of the defendants, testifies,' that the plaintiff called on him, and produced his checks, and said he had lost a trunk in which were some diplomas and family relics, saying nothing about gold or valuable articles in the first three interviews. Afterwards he claimed that there was gold and valuable clothing. At the first interview, he did not say he had gold or money of any kind in the trunk. On one occasion, Gray testifies, but on what occasion is not shown, and is therefore not evidence, that the plaintiff said he had but one ticket and paid extra for baggage. The plaintiff in his testimony swears, that the contents of the t^unk and carpet bag, or the value of the articles were not made known to the defendants or their agents, and that he never saw his baggage after leaving Dunkirk. He says he saw the agent of the defendants at Chicago, and made application for his baggage, and said to the agent, Mr. Gray, that if he would give him his medical diplomas he would let the rest go. He says he mentioned the money to Mr. Gray when he took a memorandum of the contents of the lost baggage. Now, it is incomprehensible that any man of ordinary sagacity and intelligence, on losing property so valuable as the contents of this trunk are now stated to be, and so large a sum of money, more than four hundred dollars, should not at once have stated the fact to the agent of the company to be made responsible, if for no other purpose than to prompt immediate and efficient action by the company, to trace out the loss. When told by the plaintiff, or given by him to understand, that the medical diplomas were of the most value to him, and that, for them, he would give up all else, they had no great incentive to exercise any unusual vigilance to recover the property. In three interviews the plaintiff had with the agent of the company, he never hinted of gold, money or valuable articles being in the trunk. It was not until he had thought the matter over, and probably been advised that he could swear to the contents of the trunk and their value, that he came to the conclusion that the chances of success were worth the risk of converting, by his own oath, some medical diplomas, and old family relics, into valuable jewelry and money.' In all such cases, where the opportunity for detection is slight, the strongest possible inducements are presented to those not over scrupulous, for making large statements of such losses, and magnifying the value of every article. Courts and juries therefore, should be very cautious in receiving such testimony, and if there be a shade upon it to discard it. The fact that the plaintiff made no such claim as he now makes, in the first interviews with the agent, satisfies us that the claim for more than the court allowed him is fabricated. The judgment of the court below is affirmed. Judgment affirmed.